Name: Council Decision 2005/765/CFSP of 3 October 2005 concerning the conclusion of the agreement in the form of an Exchange of Letters between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission Ã¢  AMM) and its personnel
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  European construction;  EU institutions and European civil service
 Date Published: 2005-10-29; 2006-06-27

 29.10.2005 EN Official Journal of the European Union L 288/59 COUNCIL DECISION 2005/765/CFSP of 3 October 2005 concerning the conclusion of the agreement in the form of an Exchange of Letters between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) and its personnel THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 9 September 2005, the Council adopted Joint Action 2005/643/CFSP on the European Union Monitoring Mission in Aceh, Indonesia (Aceh Monitoring Mission  AMM) (1). (2) Article 7 of the Joint Action provides that the status of the Aceh Monitoring Mission staff in Indonesia, including where appropriate the privileges, immunities and further guarantees necessary for the completion and smooth functioning of that Mission are to be agreed in accordance with the procedure laid down in Article 24 of the Treaty. (3) Following the authorisation of 18 July 2005 given by the Council to the Presidency, assisted where necessary by the Secretary-General/High Representative, in case of future EU civilian crisis management missions to open negotiations with Host States with a view to concluding agreements on the status of the European Union civilian crisis management missions on the basis of the Model Agreement on the Status of the European Union Civilian Crisis Management Mission in a Host State (SOMA), the Presidency, assisted by the Secretary-General/High Representative, negotiated an agreement in the form of an Exchange of Letters with the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) and its personnel. (4) The agreement in the form of an Exchange of Letters should be approved on behalf of the European Union, HAS DECIDED AS FOLLOWS: Article 1 The agreement in the form of an Exchange of Letters between the European Union and the Government of Indonesia on the tasks, status, privileges and immunities of the European Union Monitoring Mission in Aceh (Indonesia) (Aceh Monitoring Mission  AMM) and its personnel is hereby approved on behalf of the European Union. The text of the agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the agreement in order to bind the European Union. Article 3 This Decision shall be published in the Official Journal of the European Union. Article 4 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 3 October 2005. For the Council The President D. ALEXANDER (1) OJ L 234, 10.9.2005, p. 13.